ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Korte-Fusco Joint Venture                    )      ASBCA No. 59767
                                             )
Under Contract No. W912QR-l l-C-0037         )

APPEARANCE FOR THE APPELLANT:                       Kirk J. McCormick, Esq.
                                                     Hinckley, Allen & Snyder LLP
                                                     Boston, MA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Jennifer M. Payton, Esq.
                                                     U.S. Army Engineer District, Louisville

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 9 March 2017



                                                 O\J~lY)DL~
                                                  MICHAEL N. O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59767, Appeal of Korte-Fusco Joint
Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals